PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
  Alexandria, VA 22313-1450
  www.uspto.gov




OBLON, MCCLELLAND, MAIER & NEUSTADT, L.L.P.1940 DUKE STREETALEXANDRIA VA VIRGINIA 22314


In re Application of Matsunaga
Appl. No.: 15/930,573
Filed: May 13, 2020
Attorney Docket No.: 530411US
For: FLEXIBLE SUBSTRATE


:
:
:
:
:




DECISION ON PETITION
UNDER 37 CFR 1.181




This is a decision on the petition filed December 22, 2021 under 37 CFR 1.181 requesting consideration of documents (AW) in each of the Information Disclosure Statements filed March 13, 2020 and February 10, 2021. 

The petition is GRANTED.

Regulations and Guidance

37 C.F.R. § 1.97
(b) An information disclosure statement shall be considered by the Office if filed by the applicant within any one of the following time periods… (3) Before the mailing of a first Office action on the merits…

MPEP § 609.01
Examiners must check to see if an information disclosure statement (IDS) complies with: (A) All the time-related requirements of 37 CFR 1.97, which are based on the time of the filing of the IDS. See MPEP § 609.04(b) for more information. (1)(a) for national applications (not including CPAs), within three months of filing or before first Office action on the merits, whichever is later…

37 C.F.R. § 1.98(3)(ii)
A copy of the translation if a written English-language translation of a non-English-language document, or portion thereof, is within the possession, custody, or control of, or is readily available to any individual designated in § 1.56(c).

MPEP § 609.04(a)II.
Translations are not required to be filed unless they have been reduced to writing and are actually translations of what is contained in the non-English language information. If no translation is submitted, the examiner will consider the information in view of the concise explanation and insofar as it is understood on its face, e.g., drawings, chemical formulas, English language abstracts, in the same manner that non-English language information in Office search files is considered by examiners in conducting searches.

Opinion

The Information Disclosure Statements (IDSs) filed May 13, 2020 and February 10, 2021 were in compliance with 37 C.F.R. § 1.97 and § 1.98. Therefore, the IDSs should have been considered by the Examiner, as each included English Abstracts and/or translation and were submitted within the timeframe required by the rule. 

The IDS received May 13, 2020 complied with 37 CFR 1.98(a)(3)(ii) and MPEP § 609.04(a)II.1 The IDS received February 10, 2021 also complied with 37 CFR 1.98(a)(3)(ii) and MPEP § 609.04(a)II.2 Moreover, in accordance with 37 C.F.R. § 1.97(b) and MPEP 609.01, information statements shall be considered when the IDSs are filed within the time periods set forth in 37 C.F.R. § 1.97. Here, the IDSs were filed before the first Office action on the merits mailed April 16, 2021.3

The petition is therefore GRANTED and the application will be forwarded to the examiner for further action.

Any questions regarding this decision should be directed to Brett Feeney, Supervisory Patent Examiner, at 571-270-5484.


/JOSEPH THOMAS/___________________________________
Joseph Thomas, Director
Technology Center 2800
Semiconductors & Memory Devices

JT/bf:lf               /LEE A FINEMAN/


    
        
            
    

    
        1 JP 2016-31499 included an English Abstract and document JP 20008-116779 included an English Abstract and partial computer generated English translation
        2 JP Office action issued January 19, 2021 included an English Translation.
        3 37 C.F.R. § 1.97 (b)(3).